Citation Nr: 1759103	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-28 399	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio
 
 
THE ISSUES
 
1. Entitlement to service connection for metabolic myopathy.
 
2. Entitlement to service connection for obstructive sleep apnea, to include secondary to metabolic myopathy.
 
3. Entitlement to service connection for a respiratory disorder, to include secondary to metabolic myopathy.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife.
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1985 to August 1992, May 2007 to July 2007, September 2008 to November 2008, and October 2010 to May 2011. The Veteran also had Reserve service with various periods of active duty for training and inactive duty training.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified in April 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The issues of entitlement to service connection for irritable bowel syndrome, and a memory disorder to include secondary to an undiagnosed illness, and coronary artery disease to include secondary to obstructive sleep apnea were raised at the April 2016 Board hearing.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.
 
 
FINDINGS OF FACT
 
1. The weight of the credible and probative evidence is at least in equipoise as to whether metabolic myopathy was caused or aggravated by an in-service event or illness.
 
2. The preponderance of the probative evidence supports a finding that obstructive sleep apnea is proximately due to a service-connected disability.
 
3. The preponderance of the probative evidence supports a finding that restrictive lung disease is proximately due to a service-connected disability and asthma was caused by an in-service event or illness.
 
 
CONCLUSIONS OF LAW
 
1. Resolving reasonable doubt in the Veteran's favor, metabolic myopathy was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).
 
2. Obstructive sleep apnea was caused by a service connected disorder. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
 
3. A respiratory disorder, to include restrictive lung disease and asthma was caused by a service connected disorder or was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id; see also 38 C.F.R. § 3.310 (b).
 
Metabolic myopathy
 
The Veteran asserts that metabolic myopathy is etiologically related to his active-duty service in 2007, to include due to exposure to hazardous materials such as smoke from burn pits and jet fumes.
 
The service personnel records reflect that the Veteran served in Iraq from May to July 2007. In a June 2007 post-deployment health assessment the Veteran reported that he had "often" been exposed to "smoke from burning trash/feces," and "sometimes" been exposed to "[Jet-propellant 8] or other fuels." The Veteran's military occupational specialty was in "aerospace propulsion" for the periods from May 2007 to July 2007, September 2008 to November 2008, and October 2010 to May 2011.
 
The Veteran's metabolic myopathy has generally been attributed to a carnitine deficiency. According to an April 2012 letter from Dr. R.K., a neurologist with the Cleveland Clinic, the diagnosis of carnitine deficiency was based on the results of a muscle biopsy performed in September 2009. The appellant's disorder was characterized by fatigue and generalized weakness. Records associated with the claims file indicate the Veteran underwent treatment for such symptoms as early as March 2009. 
 
The Veteran submitted an August 2014 letter from Dr. R.K. who opined in favor of an in-service etiology for metabolic myopathy. Dr. R.K. opined that it was at least as likely as not that a carnitine deficiency was exacerbated beyond its normal progression by work-related exposure in service. In support of her opinion, Dr. R.K. noted that carnitine deficiency, as a mitochondrial disorder, is "known to worsen in settings of increased biochemical stress."  Dr. R.K. further noted that genetic testing did not reveal primary carnitine deficiency.
 
In July 2014, Dr. J.W. also opined that "non-genetic mitochondrial disease with cardiomyopathy and muscle weakness" were more likely than not due to in-service exposures to burn pit fumes, oil fires, jet fumes, and jet fuel. In support of this opinion, Dr. J.W. noted that the character and timing of the onset of the Veteran's symptoms correlated with the alleged exposures, and that there was no other explanation for his symptoms. 
 
By contrast, in April 2012 a VA examiner opined against any in-service etiology of myopathy, noting that myopathy was caused by carnitine deficiency, which had been characterized as "primary" and "thus not caused by any external agent."
 
In an October 2014 VA examination and addendum, a different VA examiner, whose specialty was ambulatory care, acknowledged new evidence indicating the Veteran's carnitine deficiency was not primary. The October 2014 examiner, however, maintained the opinion that the myopathy was less likely than not related to any in-service exposure as there was "no evidence that any specific hazard caused" the disorder.
 
After reviewing the evidence described above, the Board finds that the competent medical evidence of record indicates that the Veteran has a current diagnosis of metabolic myopathy, which was caused or aggravated by exposure to hazardous materials during active-duty service. VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). Here, the April 2012 and October 2014 VA opinions both fail to address the theory that metabolic carnitine deficiency was aggravated by in-service exposure to burn pit fumes, oil fires, jet fumes, and jet fuel as proposed by Dr. R.K. in her August 2014 opinion. Moreover, the October 2014 examiner relied on a finding that "no evidence" supported the alleged in-service etiology, but failed to address the evidence relied upon by Drs. R.K. and J.W. Finally, the Board concludes that the medical specialties of Drs. R.K. and J.W. allow the assignment of greater probative weight to their opinions, when compared to the medical specialties of the VA examiners.  Accordingly, the Board attributes reduced probative value to the April 2012 and October 2014 VA opinions.
 
As such, after resolving reasonable doubt in the Veteran's favor the Board finds that the criteria for establishing service connection for metabolic myopathy have been met. Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
Sleep Apnea
 
The Veteran asserts that his sleep apnea was incurred during active-duty service and was caused by metabolic myopathy, or by in-service exposure to hazardous materials. He testified that his sleep apnea first began while on active duty in 2008, and his wife testified that she first noticed the sleep apnea after his return from deployment.
 
The Veteran was diagnosed with obstructive sleep apnea after a May 2009 sleep study. April 2012 and October 2014 VA examinations both reflect ongoing diagnoses of obstructive sleep apnea.
 
In an August 2010 line of duty determination, a medical doctor provided the opinion that the Veteran's obstructive sleep apnea was more likely than not secondary to his myopathy, due to the fact that he had no other risk factors for obstructive sleep apnea. 
 
The April 2012 VA examiner opined that sleep apnea was not related to in-service hazard exposure, but did not address whether obstructive sleep apnea was related to metabolic myopathy. The October 2014 VA examiner did not provide any opinion regarding the etiology of obstructive sleep apnea.
 
Based on the foregoing, the competent medical evidence of record indicates that the Veteran has a current diagnosis of sleep apnea caused by metabolic myopathy, for which service connection is awarded herein. No medical evidence of record directly contradicts the August 2010 opinion that obstructive sleep apnea was caused by metabolic myopathy. 
 
As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for establishing service connection for obstructive sleep apnea have been met.
 
Respiratory disorder
 
The Veteran asserts that his respiratory disorder was either incurred secondary to service-connected metabolic myopathy or as a result of exposure to hazardous materials.
 
An October 2008 private treatment record reported a diagnosis of asthma and a separate October 2008 private record noted an impression of a "mild restrictive ventilatory defect." A February 2011 medical board report reflected a diagnosis of restrictive lung disease secondary to myopathy with an approximate date of origin in 2008. A March 2012 VA treatment record reported that the Veteran was receiving ongoing treatment for restrictive lung disease.
 
An April 2010 line of duty determination contained a medical opinion which noted a diagnosis of asthma in December 2008, and observed that a review of supporting documentation revealed "several remarks to his exposures." The examining physician concluded that asthma was a pre-existing condition which had been aggravated by service, and noted a "possible relation to exposures while deployed." An August 2010 government treatment record stated that the Veteran's spirometry results were consistent with restrictive lung disease secondary to myopathy. A January 2011 government treatment record recorded an assessment of restrictive lung disease secondary to myopathy. 
 
In April 2012 a VA examiner observed mild restriction on pulmonary function testing, and indicated a diagnosis of a "respiratory condition other than tuberculosis/sleep apnea." Nonetheless, the examiner opined that the Veteran had no evidence of lung disease "and thus no pulmonary disease related to his myopathy."
 
In October 2014 a VA examiner again declined to diagnose restrictive lung disease, but instead diagnosed asthma. The examiner did not provide any etiological opinion regarding either respiratory condition.  
 
In a September 2012 letter, Dr. L.M. opined favorably as to an in-service etiology of the Veteran's pulmonary disorder. Dr. L.M. stated that he had reviewed the medical evaluations by military and VA physicians but observed that they did not account for the Veteran's in-service exposures to fumes while on active duty in Iraq. Dr. L.M. related that he had treated the Veteran for irritant induced asthma since December 2008, and that at that time his asthma "was clearly perpetuated by recurrent exposure to jet engine fumes." 
 
The Board observes that the record contains some discrepancy as to the precise nature of the Veteran's claimed respiratory disorder. Nonetheless, the present disability requirement is satisfied when a veteran has a disability at the time the claim for service connection is filed or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran was treated for restrictive lung disease as recently as March 2012. By contrast, more recent records reflect only treatment for asthma. Despite the opinions of the April 2012 and October 2014 VA examiner that the Veteran did not have restrictive lung disease at the time of the respective examinations, the record indicates that the Veteran was diagnosed with restrictive lung disease early in the appellate term. As such, the Board finds that the Veteran has been diagnosed with a respiratory disorder, to include restrictive lung disease and asthma, during the appellate term, and therefore the "present disability" requirement is met with regard to both conditions.
 
Turning to the etiology of the Veteran's respiratory disorders, the Board observes that the record of treatment for restrictive lung disease reveals repeated and unambiguous characterization of that condition as "secondary to myopathy." As well, the February 2011 medical board report apparently agreed that restrictive lung disease was secondary to myopathy. 
 
With regard to the Veteran's asthma, the September 2012 letter of Dr. L.M. provided direct medical support for the contention that the Veteran's asthma was related to in-service exposure to hazardous materials. 
 
There is no adequate medical opinion of record which is directly contrary to these findings, either with regard to restrictive lung disease or asthma. The April 2012 VA opinion declined to diagnose any pulmonary condition and therefore did not provide any opinion addressing the etiology of either restrictive lung disease or asthma. However, it is unclear whether the April 2012 examiner's findings merely represented a resolution of prior symptoms, or an opinion that prior diagnoses of restrictive lung disease and asthma had been in error. At any rate, the April 2012 examiner did not directly dispute the prior diagnoses. The October 2014 VA examiner diagnosed asthma, but failed to provide any etiological opinion for or against an in-service incurrence of that disorder. 
 
Based on the foregoing facts, the Board attributes greater probative value to the various treatment records indicating that the Veteran had a diagnosed respiratory disorder secondary to service-connected myopathy, and to the September 2012 opinion of Dr. L.M that asthma was secondary to in service exposure to hazardous materials. See Owens, 7 Vet. App. 429. 
 
As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for establishing service connection for a respiratory disorder, to include restrictive lung disease and asthma have been met.
 
 

ORDER

Entitlement to service connection for metabolic myopathy is granted. 

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for a respiratory disorder, to include restrictive lung disease and asthma is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


